Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 1 of 8




                                                      5:19cv-17-DCB-MTP
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 2 of 8
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 3 of 8
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 4 of 8
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 5 of 8
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 6 of 8
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 7 of 8
Case 5:19-cv-00017-DCB-MTP Document 1 Filed 02/18/19 Page 8 of 8
